Field, J.
We think that there was evidence for the jury, that the plaintiff knew the manner in which the hatches worked, and did not know that they were not in working order at the time of the accident; that he saw one of them up against the wall, and knew that they were open, and inferred from this that the elevator was at the floor of the combing-room ; and that, relying upon this, he ran the truck rapidly in through the doorway of the elevator well, and fell through the hole. If he did not know that the hatches were out of order, it was reasonable that he should rely, to some extent, upon the fact that they were open; because, if in working order, they would not be open unless some part of the elevator was in the hole. With reference to the amount of light in the elevator well on the night when *343the accident happened, the distance from which the hole could be seen by the plaintiff if the elevator were not in it, the extent of the view which the plaintiff could take of the elevator if it were in the hole, and the propriety or necessity of running with the truck in order to push it upon the 'floor of the elevator, the evidence was not such that we can say that there was no evidence for the jury tending to prove that the plaintiff exercised that degree of care which should reasonably be required of a boy of his age, if he relied upon the open-hatches as a signal that the elevator was in position to receive the truck.

Exceptions sustained.